02-12-436-CR





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
 
NO. 02-12-00436-CR
 
 



Melissa
  Lynn Molina
 
 
 
v.
 
 
 
The
  State of Texas


§
 
§
 
§
 
§
 
§


From the 297th District
  Court
 
of
  Tarrant County (1293345W)
 
December
  6, 2012
 
Per
  Curiam
 
(nfp)



 
JUDGMENT
This
court has considered the record on appeal in this case and holds that the
appeal should be dismissed.  It is ordered that the appeal is dismissed.
 
SECOND DISTRICT COURT OF APPEALS 
 
 
PER CURIAM
 
 
 
 














COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
 
NO. 02-12-00436-CR
 
 



Melissa Lynn Molina


 


APPELLANT




 
V.
 




The State of Texas


 


STATE



 
 
----------
FROM THE 297th
District Court OF Tarrant COUNTY
----------
MEMORANDUM
OPINION[1]
----------
Pursuant
to a plea bargain, Appellant Melissa Lynn Molina pled guilty to the state jail
felony of theft, and the trial court convicted her of that offense and
sentenced her to six months’ confinement.  Appellant filed a timely notice of
appeal.
The
trial court’s certification states that this is a plea-bargained case and that
Appellant has no right of appeal.  Accordingly, we informed Appellant by letter
on September 19, 2012, that this case was subject to dismissal unless Appellant
or any party showed grounds for continuing the appeal on or before Monday, October
1, 2012.[2] 
Appellant did not respond.  We therefore dismiss this appeal.[3]
 
PER CURIAM
 
PANEL: 
DAUPHINOT,
GARDNER, and WALKER, JJ.
 
DO
NOT PUBLISH
Tex.
R. App. P. 47.2(b)
 
DELIVERED:  December 6, 2012




[1]See Tex. R. App. P. 47.4.


[2]See Tex. R. App. P.
25.2(a)(2), 25.2(d).


[3]See Tex. R. App. P.
25.2(d), 43.2(f).